Case: 18-14882   Date Filed: 09/06/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 18-14882
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:18-cr-00048-CEM-GJK-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JEAN DAVID JULES,
a.k.a. Zoe,
a.k.a. Zoe Chappo,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 6, 2019)

Before NEWSOM, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
               Case: 18-14882     Date Filed: 09/06/2019    Page: 2 of 4


      Jean Jules appeals his conviction for aiding and abetting wire fraud in

violation of 18 U.S.C. §§ 1343 and 2. Jules argues that the evidence presented at

trial was insufficient to support his conviction. Jules also appeals the district

court’s denial of his motion for a judgment of acquittal.

      We review de novo whether sufficient evidence supports a jury’s verdict,

viewing the evidence in the light most favorable to the government and resolving

all reasonable inferences and credibility evaluations in favor of the verdict. United

States v. Foster, 878 F.3d 1297, 1303–04 (11th Cir. 2018) (citations omitted). We

also review de novo the denial of a motion for a judgment for acquittal. United

States v. Evans, 473 F.3d 1115, 1118 (11th Cir. 2006). With regard to the latter,

we ask whether, viewing the evidence in the light most favorable to the

government, any rational trier of fact could have found all of the essential elements

of the crime beyond a reasonable doubt. United States v. Eckhardt, 466 F.3d 938,

944 (11th Cir. 2006).

      A conviction for wire fraud under 18 U.S.C. § 1343 requires that the

government prove beyond a reasonable doubt that the defendant (1) participated in

a scheme or artifice to defraud, (2) did so with intent to defraud, and (3) used, or

caused the use of, interstate wire transmissions for the purpose of executing the

scheme or artifice to defraud. United States v. Machado, 886 F.3d 1070, 1082–83




                                           2
                 Case: 18-14882        Date Filed: 09/06/2019        Page: 3 of 4


(11th Cir. 2018). A jury may infer intent from the defendant’s conduct as well as

circumstantial evidence. Id. at 1083.

       Anyone who aids or abets the commission of an offense, such as wire fraud,

is punishable as a principal. 18 U.S.C. § 2. To prove that a defendant aided and

abetted an offense, “the government must establish that: (1) someone else

committed the substantive offense; (2) the defendant committed an act that

contributed to and furthered the offense; and (3) the defendant intended to aid in

the commission of the offense.” United States v. Cruickshank, 837 F.3d 1182,

1189 (11th Cir. 2016).

       Jules does not dispute that the government demonstrated that “someone else

committed” wire fraud. Nor does Jules expend much energy arguing that his

actions did not contribute to the fraud. Jules instead contends that the government

failed to satisfy its burden by not presenting evidence demonstrating his intent to

participate in or further the “catfishing-for-profit” scheme at issue in this case.1




1
 “Catfishing” refers to the creation of a fake online identity, typically for use on dating websites.
Catfishing for profit, as the phrase suggests, describes catfishing in which the fake identity is
used to obtain money from a duped victim. We assume that the parties are familiar with the
particulars of the scheme at issue in this case.

                                                  3
                 Case: 18-14882       Date Filed: 09/06/2019        Page: 4 of 4


        We disagree. The government presented ample evidence at trial supporting

the jury’s inference that Jules’s actions in support of the scheme demonstrated his

intent to aid in its commission.2

        To take only a few examples, the jury heard testimony from one of the

scheme’s leaders, Ronnie Montgomery, describing how Jules learned all of the

details of the scheme, that Jules repeatedly drove Montgomery to obtain the

proceeds from the scheme, that Jules asked Montgomery for a greater role in the

scheme, and eventually, that Jules obtained proceeds from the scheme in his own

name.

        Resolving all reasonable inferences and credibility evaluations in favor of

the verdict, Foster, 878 F.3d at 1304, we conclude that a rational trier of fact could

have found beyond a reasonable doubt all of the elements necessary to a conviction

under 18 U.S.C. §§ 1343 and 2.

        AFFIRMED.




2
 The argument section of Jules’s appellate brief does not include a single citation to the record
of his trial.

                                                 4